In the Supreme Court of Georgia



                                    Decided:    September 14, 2015


    S15Y1234. IN THE MATTER OF TESHA NICOLE CLEMMONS.

      PER CURIAM.

      This disciplinary matter is before the Court on a Notice of Discipline

seeking the disbarment of Tesha Nicole Clemmons (State Bar No. 110306). On

May 21, 2015, Clemmons acknowledged service of the Notice of Discipline, but

failed to file a timely Notice of Rejection. See Bar Rule 4-208.3 (Notice of

Rejection must be filed within 30 days following service of the Notice of

Discipline).

      On August 13, 2015, Clemmons filed an untimely Notice of Rejection

along with a “Motion to Reopen Default.” Pretermitting whether such a motion

is permissible in this circumstance, compare In the Matter of Turk, 267 Ga. 30

(471 SE2d 842) (1996) (declining to allow attorney to open default in

disciplinary case initiated with the filing of a formal complaint and pending

before a special master), we find the motion to be without merit and hereby

deny it. Thus, Clemmons is in default, has waived her rights to an evidentiary
hearing, and is subject to such discipline and further proceedings as may be

determined by this Court. See Bar Rule 4-208.1 (b).

      Clemmons was admitted to the Bar in 2006. The facts, as deemed admitted

by virtue of her default, show that Clemmons was retained by a client in

February 2014 to pursue recovery for personal injuries arising out of an

automobile accident; the client had incurred approximately $6,365 in medical

expenses related to the accident. Clemmons did not maintain communication

with the client and failed to respond to the client’s repeated efforts to contact

her. In July 2014, without the client’s knowledge or agreement, Clemmons

settled the claim with the insurer for $1,500. Without notifying the client of the

settlement or receipt of the check, Clemmons endorsed the check on behalf of

the client and deposited it in her trust account. She has failed to disburse any

proceeds to the client and failed to maintain the proceeds in her trust account.

In her response to the Investigate Panel, Clemmons made false statements

regarding her communications with the client.

      Based on these facts, the Investigative Panel found probable cause to

believe that Clemmons violated Rules 1.2 (a), 1.3, 1.4, 1.15 (I), 1.15 (II), 8.1,

and 8.4 (a) (4), of the Georgia Rules of Professional Conduct found in Bar Rule

                                        2
4-102 (d). The maximum sanction for a violation of Rules 1.2, 1.3, 1.15 (I), 1.15

(II), 8.1, and 8.4 (a) (4) is disbarment, and the maximum sanction for a violation

of Rule 1.4, is a public reprimand.

      In aggravation of discipline, the Investigative Panel considered that

Clemmons acted willfully and dishonestly and that six formal complaints are

currently pending before a Special Master. Additionally, Clemmons’s

disciplinary history shows that she received an Investigate Panel reprimand in

2013 and a formal letter of admonition in 2011.

      Having reviewed the record, we conclude that disbarment is the

appropriate sanction in this matter. Accordingly, it is hereby ordered that the

name of Tesha Nicole Clemmons be removed from the rolls of persons

authorized to practice law in the State of Georgia. Clemmons is reminded of her

duties pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                         3